SMITH, Circuit Judge
(dissenting). I concur in all of the foregoing opinion, except as to the exclusion of section 1472 of the Postal Laws and Regulations.
The claimant was not a regular postal clerk. He testified:
“I began work for the government before I took the examination, some time in September or October, and I took the examination the 8th of November. Q. Of what year? A. 190fi. Q. Yes. A. And I was running to Oreen River on what is known as the ‘h-dper’ run. Q. And what name applies to that position besides helper? A. Substitute mail clerk. Q. Is the name ‘probationer’ also used? A. Yes, sir.”
The accident happened on May 3, 1907. The regulation 1472 forbade clerks engaging in any other business. It had no application to substitutes or other than full clerks. Claude Glenn testified:
“Q. If he had not been laid off, state whether or not he would have received promotions in the regular line? A. I think he would.”
Mr. William E. Hindrichs testified:
“Q. State whether or not he was in the regular line of promotion under the rules of the Rost Office Department? A. He was; yes, sir.”
After the injury the claimant returned to work, and drew from November 20, 1908, until the 1st of July, 1910, at the rate of $1,000 a year, and drew at the rate of $1,100 until he quit the service. During this time he had ceased to be a substitute, and held rank as a full railway mail clerk. In Richmond & Danville Railroad Company v. *794Elliott, 149 U. S. 266, 13 Sup. Ct. 837, 37 L. Ed. 728, it appeared that Elliott was working in the capacity of a coupler and switchman, and had been so working for between four and five years. He was getting$l;50 per day. He was asked:
■: “What were' your prospects Of advancement, if any, in your employment on the railroad, and of obtaining higher wages?”
He stated that he thought that by staying with the company he would be promoted; that there was a “system by which you go in there as coupler or train hand, or in the yard, and if a man falls out you stand a chance of taking his place”; that the average yard conductor obtained a salary of from $60 to $75 a month. The court said:
, “It did not appear that there was any rule on the part of the Central Company for an increase of salary after a certain length of time, or that promotion should follow whenever a vacancy occurred in a higher grade of service. The most that was claimed was that when a vacancy took place a subordinate who had been faithful in his employment, and had served a long while, had a chance of receiving preferment. But that is altogether too problematical and uncertain to be presented to a jury in connection with proof of the wages paid to those in such superior employment. Promotion was purely a matter of speculation, depending not simply upon the occurrence of a vacancy, but upon the judgment, or even whim, of those in control.”
In Brown, Administratrix, v. C., R. I. & P., 64 Iowa, 652, 21 N. W. 193, cited by the majority, it was held that where a fireman was killed it was not admissible to show that firemen, when they had sufficient experience, and had acquired the requisite skill, were sometimes employed as engineers. In Chase v. B., C. R. & N., 76 Iowa, 675, 39 N. W. 196, cited in the majority opinion, the plaintiff was a switch-•man. -He was allowed to show that there was a line of promotion in the business in which he was engaged when injured; that the grade •next to the one held by plaintiff was switch thrower, without increase of pay;' that the next grade was that of yardmaster, with a salary of $100 per niónth; and that the next was that of trainmaster, with a .further increase of salary. The court said:
“It would be contrary to well-establislied and approved rules of law to permit the injured person to show in aggravation of damages that promotions are made, and wages increased, in the business in which he was engaged when injured, without at least showing that he was in the direct line of promotion.”
■■■ The' railway mail service is under the classified civil service, and promotions and advancements in such a service are sufficiently certain to warrant the introduction of such evidence. None of the cases cited in the majority opinion seem persuasive to me that when a person is admitted to the civil service in the railway mail branch it is not admissible, in a suit by him for permanent physical disabilities, to show the well-known advancing rate of compensation to such employés; ■but in this case there was evidence that the claimant was actually earning $800 a year from the government as a substitute helper, and about $900 a year from other work as a musician and carpenter. When he left the service, he was a regular railway mail clerk, had *795for a long time earned $1,000 a year, and was then earning $1,100 a year. No authority has been or can be cited, in my judgment, holding that this is remote or speculative.
The company then offered to show that his damages should not be estimated upon an assumption of an earning capacity of $1,100 a year, whidi he was receiving when he quit the government service, or $1,300, which he would have received if he had remained in the service, and, in addition, the $900 he was earning as a musician and carpenter, but that as soon as he received his appointment as a regular postal clerk he must give up his outside employment. The court properly told the jury that if he was entitled to recover the rule was compensatory, and they should consider “a permanent impairment of his ability to labor, if any, and generally any reduction in his power to labor and earn money and pursue the course of life which he might, otherwise have done.” This instruction was correct; but in telling the jury they might consider the reduction of the plaintiffs power to earn money they should not have been given evidence that at the time of the accident he was a substitute mail clerk, to whom the rule against outside labor had no relation whatever, and that he earned $900 a year from such outside labor, and that when he quit the government service he was getting.$1,100, and exclude evidence that by his advances he was forbidden to earn any part of the $900 from outside labor, clearly leaving the impression he could then have earned $2,000 a year but for his injuries, and would have been earning $2,200 at the time of the trial, when he could have earned but $1,100 at the one time and $1,300 at the other. It seems to me perfectly clear that it was admissible to show the rule forbidding outside employment as affecting the reduction of his power to earn money from the accident. I therefore feel compelled to dissent upon that portion of the opinion.